19-2850
     Contreras Blanco v. Garland
                                                                                   BIA
                                                                            Sagerman, IJ
                                                                           A062 316 109
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of August, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            SUSAN L. CARNEY,
11            RICHARD J. SULLIVAN,
12                 Circuit Judges.
13   _____________________________________
14
15   STANLEY GIOVANNI CONTRERAS BLANCO,
16   AKA STANLEY G. BLANCO,
17            Petitioner,
18
19                     v.                                        19-2850
20                                                               NAC
21   MERRICK B. GARLAND, UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                    Rohmah A. Javed, Christine D.
27                                      McClellan, Joseph Moravec, John
28                                      Peng, Mary Slattery, Prisoners’
29                                      Legal Services of New York,
30                                      Albany, NY.
31
 1   FOR RESPONDENT:                 Brian M. Boynton, Acting
 2                                   Assistant Attorney General;
 3                                   Shelley R. Goad, Assistant
 4                                   Director; Jennifer P. Levings,
 5                                   Senior Litigation Counsel, Office
 6                                   of Immigration Litigation, United
 7                                   States Department of Justice,
 8                                   Washington, DC.
 9
10         UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14         Stanley Giovanni Contreras Blanco, a native and citizen

15   of El Salvador, seeks review of a 2019 decision of the BIA

16   affirming an earlier decision of an Immigration Judge (“IJ”)

17   denying    protection   under    the   Convention   Against   Torture

18   (“CAT”).     In re Stanley Giovanni Contreras Blanco, No. A062

19   316 109 (B.I.A. Aug. 12, 2019), aff’g No. A062 316 109 (Immig.

20   Ct.   Napanoch   Feb.   28,   2019).      We   assume   the   parties’

21   familiarity with the underlying facts and procedural history.

22         We have reviewed both the IJ’s and the BIA’s opinions.

23   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

24   Cir. 2006).      We have jurisdiction to review the agency’s

25   denial of relief under the CAT despite Contreras Blanco’s

26   order of removal on criminal grounds.          See Nasrallah v. Barr,

                                        2
 1   140 S. Ct. 1683, 1694 (2020).               The applicable standards of

 2   review are well established.               See 8 U.S.C. § 1252(b)(4)(B);

 3   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).                     The

 4   agency did not err in finding that Contreras Blanco failed to

 5   establish a likelihood of torture in El Salvador.

 6          To be eligible for CAT relief, an applicant must show

 7   that he would “more likely than not” be tortured by or with

 8   the    acquiescence     of     government          officials.         8 C.F.R.

 9   §§ 1208.16(c), 1208.17(a), 1208.18(a)(1); Pierre v. Gonzales,

10   502 F.3d 109, 118 (2d Cir. 2007); Khouzam v. Ashcroft, 361

11   F.3d 161, 170–71 (2d Cir. 2004).              The BIA has held that CAT

12   relief “must be considered in terms of the aggregate risk of

13   torture from all sources, and not as separate, divisible . .

14   . claims.”      Matter of J-R-G-P-, 27 I. & N. Dec. 482, 484

15   (B.I.A. 2018) (internal quotation marks omitted).

16          The   agency   acknowledged          that   Contreras     Blanco     was

17   subjected to gang recruitment efforts when he was in school,

18   that    various   family     members        were    victims     of    robbery,

19   burglary,     extortion,     and   a   disappearance,      and       that   gang

20   violence is a problem in El Salvador; nevertheless, the agency

21   reasonably concluded that Contreras Blanco failed to present


                                            3
 1   evidence, as required, that he is at a particular risk of

 2   likely torture.      See 8 C.F.R. § 1208.16(c) (applicant bears

 3   burden to show torture is more likely than not); Jian Xing

 4   Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the

 5   absence of solid support in the record . . . [an applicant’s]

 6   fear is speculative at best.”); see also Mu-Xing Wang v.

 7   Ashcroft, 320 F.3d 130, 144 (2d Cir. 2003) (holding that,

 8   beyond   general    country   conditions       evidence   demonstrating

 9   incidents of torture in a country, an applicant for CAT relief

10   must provide some evidence “that someone in his particular

11   alleged circumstances is more likely than not to be tortured”

12   (emphasis omitted)).       Indeed, neither Contreras Blanco nor

13   his   relatives    identified    any   gang     or   government   entity

14   interested in targeting him or showed that any of the harm

15   that has befallen his relatives was related to any threat

16   posed to him.        Although the country conditions evidence

17   supported   the    view   that   Salvadoran       society   stigmatizes

18   deportees   and    that   deportees    are    easy   targets    for   gang

19   extortion, the evidence does not reflect particular incidents

20   of torture of tattooed deportees, such as Contreras Blanco.

21   Contrary    to    Contreras   Blanco’s       arguments,   the   agency’s


                                        4
 1   decision shows that it did not ignore evidence that Salvadoran

 2   officials kill individuals similarly situated to him, see

 3   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17

 4   (2d Cir. 2006) (“[W]e presume that an IJ has taken into

 5   account all of the evidence before him, unless the record

 6   compellingly suggests otherwise.”), and it considered the

 7   threat from potential sources of torture both individually

 8   (as to Blanco Contreras) and collectively (as to tattooed

 9   deportees).

10       In sum, Contreras Blanco failed to provide evidence that

11   any source, gang or government, was interested in him in

12   particular or would likely target him for torture. The agency

13   was thus not compelled to conclude that he established a

14   likelihood of torture, and we may not overturn its decision.

15   See Mu-Xing Wang, 320 F.3d at 144; see also Jian Xing Huang,

16   421 F.3d at 129.

17       We do not reach Contreras Blanco’s arguments that the

18   agency misapplied the government acquiescence standard and

19   should   have   concluded   that       gangs   act   as   the   de   facto

20   government of El Salvador, because the agency’s finding that

21   he failed to show a likelihood of torture is dispositive.


                                        5
1    See 8 C.F.R. §§ 1208.16(c), 1208.17(a); INS v. Bagamasbad,

2    429 U.S. 24, 25 (1976) (“As a general rule courts and agencies

3    are not required to make findings on issues the decision of

4    which is unnecessary to the results they reach.”).

5         For the foregoing reasons, the petition for review is

6    DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED. 1

 8                                 FOR THE COURT:
 9                                 Catherine O’Hagan Wolfe,
10                                 Clerk of Court




     1 On July 24, 2020, Contreras Blanco moved for a stay pending our
     review of his petition. 2d Cir. No. 19-2850, Dkt. 63. Initially,
     the government did not oppose the stay, but it has since moved
     to withdraw its non-opposition. 2d Cir. No. 19-2850, Dkt. 66,
     100. Both the government and Contreras Blanco have moved this
     Court to expedite our consideration of his application for a
     stay. Because we now deny Contreras Blanco’s petition for
     review, we also deny these motions as moot.
                                     6